t c memo united_states tax_court stuart a and harriet j gollin et al petitioners v commissioner of internal revenue respondent docket nos filed date stuart a smith and david h schnabel for petitioners in docket nos and charles fredericks jr and stephanie fredericks pro_se in docket no louise r forbes mary p hamilton and william t hayes for respondent in docket no paul colleran and william t hayes for respondent in docket no cases of the following petitioners are consolidated for opinion myron and patricia fishbach docket no and charles fredericks jr and stephanie fredericks docket no these cases were tried and briefed separately gregory s nickerson and frances ferrito regan for respondent in docket no contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships dollar_figure c stuart becker and steven leicht dollar_figure d petitioners and their introduction to the partnership transactions dollar_figure stuart and harriet j gollin dollar_figure myron and patricia fishbach dollar_figure charles fredericks jr and stephanie fredericks dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on tax advisers dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure becker dollar_figure b hertan dollar_figure c d steele cohen and porter dollar_figure the private offering memoranda dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in these cases are substantially identical to those in the transaction considered in the provizer case in notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal income taxes penalty additions to tax docket no petitioner year deficiency sec_6621 sec_6653 sec_6653 sec_6659 sec_6661 stuart a and harriet j gollin 1dollar_figure 4dollar_figure -- dollar_figure -- big_number -- -- big_number big_number 6dollar_figure myron and patricia fishbach big_number dollar_figure -- dollar_figure charles fredericks jr and stephanie fredericks 2big_number big_number dollar_figure dollar_figure 1the deficiencies in docket no for taxable years and result all or in part from disallowance of investment_tax_credit carrybacks and business_energy_credit carrybacks from taxable_year 2the deficiency in docket no arose in part from respondent's disallowance of certain tax benefits flowing from petitioners fredericks' investment in b h shipping associates v b h shipping on date the parties filed a stipulation of settled issues resolving all of the issues related to the investment in b h shipping sec_6621 was repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_ 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant cases the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions 4the notice_of_deficiency in docket no lists the additions to tax for negligence for taxable years and under sec_6653 for taxable years and the addition_to_tax for negligence was provided for under sec_6653 percent of the interest payable with respect to the portion of the underpayment attributable to negligence respondent determined that the portion of the underpayment attributable to negligence was dollar_figure in docket no in docket no and dollar_figure in docket no 6the sec_6661 determination is in the alternative to the sec_6659 addition_to_tax - - - - on date respondent filed a first amendment to answer in docket no respondent asserted therein a lesser deficiency of dollar_figure a lesser addition_to_tax for negligence under sec_6653 in the amount of dollar_figure and an addition_to_tax for valuation_overstatement under sec_6659 in the amount of dollar_figure respondent also asserted that the interest under sec_6653 and sec_6621 was to be computed on dollar_figure instead of dollar_figure in addition respondent conceded the addition_to_tax determined under sec_6661 the parties in these consolidated cases filed stipulations of settled issues concerning the adjustments relating to their participation in the plastics recycling program in docket nos the gollins and the fishbachs the stipulations provide petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax-motivated transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 - - - - with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' returns however petitioners reserve their right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that the secretary should have waived the addition_to_tax pursuant to the provisions of sec_6659 in their stipulation of settled issues petitioners in docket no the fredericks conceded the sec_6621 interest the tax benefits claimed on their tax returns from their participation in the plastics recycling program and the sec_6659 addition_to_tax on the portion of their underpayment attributable to the disallowance of investment tax and business energy credits claimed as a result of their participation in the plastics recycling program respondent conceded the addition_to_tax under sec_6661 with respect to the fredericks' participation in the plastics recycling program long after the trials of these cases petitioners in docket nos the gollins and the fishbachs each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule these motions were filed with attached exhibits on date and on date respectively on those same dates petitioners gollin and fishbach each also lodged with the court a motion for decision ordering relief from the additions to - - - - tax for negligence and the increased rate of interest with attachments and a memorandum in support of such motion subsequently respondent filed objections with attachments and memoranda in support thereof and petitioners gollin and fishbach thereafter filed reply memoranda for reasons discussed in more detail at the end of this opinion and also in farrell v commissioner tcmemo_1996_295 these motions shall be denied see also grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 the issues remaining in these consolidated cases are whether petitioners are liable for the additions to tax for negligence under the provisions of sec_6653 and whether petitioners gollin and fishbach are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in three limited_partnerships that leased sentinel expanded polyethylene epe recyclers sab resource recovery associates sab recovery sab resource recycling associates sab recycling and sab resource reclamation associates sab reclamation - - - - petitioners gollin are limited partners in sab reclamation petitioners fishbach are limited partners in sab recovery and sab recycling and petitioners fredericks are limited partners in sab recycling for convenience we refer to these partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes the fishbachs' interest in sab recovery and sab recycling was acquired through the law firm in which myron fishbach was a named partner during and zimmer fishbach hertan - - - - were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater each of the partnerships leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of the partnerships differ from the underlying transactions in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of machines sold leased licensed and sublicensed sab recovery and sab recycling each leased and licensed seven sentinel epe recyclers sab reclamation was to lease and license eight recyclers according to its offering memorandum but the sab reclamation partnership tax_return for indicates that it leased and licensed only four recyclers - - - - for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships sab recovery sab recycling and sab reclamation are new york limited_partnerships sab recovery was formed in late sab recycling and sab reclamation were formed in early all three partnerships were organized and promoted by stuart becker becker a certified_public_accountant c p a and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early and two more closed in late the general_partner of each of the sab recycling partnerships including sab recovery sab recycling and sab reclamation is sab management ltd sab management sab management is wholly owned by scanbo management ltd scanbo which is wholly owned by becker scanbo is an acronym for the - - - - names of three of becker's children scott andy and bonnie the officers and directors of sab management and scanbo are as follows becker president and director noel tucker tucker vice president treasurer and director and steven leicht leicht vice president secretary and director during the years in issue tucker and leicht also worked at becker co tucker was vice president each owned approximately to percent of the stock of becker co sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda for sab recovery sab recycling and sab reclamation state that the general_partner will receive fees - - - - from those partnerships in the respective amounts of dollar_figure dollar_figure and dollar_figure sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services the offering memoranda for the partnerships also allocate percent of the proceeds from each offering to the payment of sales commissions and offeree representative fees in addition the offering memoranda provide that the respective general partners may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees however neither sab management nor becker retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor whose investment was not subject_to a sales commission or offeree representative fee an amount equal to percent of such investor's original investment the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history - - - - the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist c stuart becker and steven leicht becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for that year since early becker has practiced as a c p a exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience involving tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax - - - - projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one becker co specialized in tax-advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker owned percent of the general_partner of partnerships involved in approximately transactions concerning river transportation such as barges tow boats and grain elevators although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling partnerships becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum - - - - concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi he also represented robert grant grant the president and percent owner of the stock of eci corp and some of grant's clients thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited its plant in hyannis massachusetts where they saw the sentinel epe recyclers leicht testified in docket nos and - - - - the gollin and fishbach cases his testimony has been disregarded with respect to docket no the fredericks case tucker did not testify in any of the trials during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets in addition becker retained a law firm rabin silverman to assist him in organizing the sab recycling partnerships see spears v commissioner tcmemo_1996_341 to the effect that in employing the law firm becker sought particularly to protect himself against liability leicht and tucker also familiarized themselves with the plastics recycling transactions leicht has a b a degree in finance and accounting from penn state university a j d from suny buffalo and an ll m in taxation from new york university school of law leicht ran a mathematical check on the numbers contained in the offering materials for becker but he did not test the underlying assumptions upon which they were based he also visited pi in hyannis and met with miller and other insiders to the transactions leicht never communicated an opinion as to - - - - the value of the recyclers other than what was presented in the offering memoranda he has no education or expertise in plastics materials or plastics recycling d petitioners and their introduction to the partnership transaction sec_1 stuart and harriet j gollin petitioners stuart and harriet j gollin the gollins resided in scarsdale new york when their petition was filed stuart gollin gollin graduated from city college of new york in with a bachelor of business administration in accounting thereafter he joined the accounting firm of touche ross co touche ross and within to years became a certified_public_accountant in new york and new jersey gollin became a national retailing director and a senior audit partner at touche ross he was in charge of their bankruptcy and litigation practice an accounting specialty otherwise known as forensic accounting in gollin joined laventhol and horwath laventhol and headed their retail and forensic accounting practices gollin explained that forensic accounting is distinct from auditing taxation and consulting generally it is investigatory in nature forensic accounting entails inter alia bankruptcy and insolvency work litigation consulting insurance claims work white-collar crime work securities fraud securities investigation and fraud investigation as an example of the type of work a forensic accountant does gollin related - - - - that in one case he was hired by a major food service company to learn whether a senior financial officer was defrauding the company it was gollin's job to determine the nature and amount of the fraud and to help in the potential recovery including recovery negotiations gollin describes himself as very into investigation and potential scams and the like gollin acquired a 25-percent interest in sab reclamation for a gross investment of dollar_figure in without taking into consideration any sales commission rebate or advance royalty distribution as a result of his investment in sab reclamation on their federal_income_tax return gollin and his wife harriet claimed an operating loss in the amount of dollar_figure of a total of dollar_figure in investment tax and business energy credits flowing from sab reclamation the gollins claimed dollar_figure of the regular_investment_credit on their return and carried back the remainder dollar_figure to and they carried back dollar_figure of the business_energy_credit to and dollar_figure to respondent disallowed the gollins' claimed operating loss and credits related to gollin's investment in sab reclamation gollin learned of the plastics recycling transactions and sab reclamation in or from becker the two had known on their form 1040x amended u s individual_income_tax_return the gollins carried back and claimed a total of dollar_figure in regular investment credits the source of the additional dollar_figure of regular investment credits is unclear from the record in docket no - - - - each other since when becker joined touche ross and they stayed in touch after becker left that firm becker and gollin first discussed the plastics recycling transactions at a social occasion gollin asked becker whether he had any interesting investments and becker mentioned the sab recycling partnerships becker provided gollin with a copy of the sab reclamation offering memorandum and gollin reviewed it gollin asked becker whether there really was a machine and whether it passed the kick-the-tire test that is according to gollin whether anyone looked at it touched it and felt it becker described his visit to pi and other particulars of his investigation such as talking to canno in the end gollin relied on becker's judgment according to becker gollin said tell me what you think i should do gollin was very well acquainted with becker's background and he knew that becker did not have any experience in recycling plastics technology or engineering neither of the gollins has any education or experience in plastics materials or plastics recycling they did not see a sentinel epe recycler prior to investing in sab reclamation gollin never asked to see the books_and_records of sab reclamation at the time he made his investment gollin knew that there were no end-users lined up to use the machines gollin stipulated that he does not know whether sab reclamation had any assets gollin did not consult an independent expert in plastics materials or plastics recycling he relied exclusively - - - - on becker the gollins never made a profit in any year from their participation in sab reclamation this was the only investment gollin made with becker myron and patricia fishbach petitioners myron and patricia fishbach the fishbachs resided in stamford connecticut when their petition was filed myron fishbach fishbach attended syracuse university and later earned a law degree at fordham law school in after briefly working part time for a lawyer in manhattan fishbach joined the law firm of pollan zimmer in hicksville long island he eventually became a named partner of that firm pollan zimmer underwent several name changes during taxable years and the firm was named zimmer fishbach hertan for convenience we shall refer to it and its predecessors as zfh or the firm zfh concentrated in real_estate transactional work commercial matters and some litigation over time the firm acquired an office in new york city although it continued to maintain an office in long island sometime in the late 1960's john mosler mosler of the mosler safe co hired zfh mosler had recently acquired a substantial interest in a company called bell television bell and he wanted fishbach to analyze the legal structure of bell and its affiliated companies touche ross was bell's accounting firm at the time and fishbach became acquainted with becker at meetings held at bell fishbach found that becker was well - - - - respected sometime in the mid-1970's zfh hired richard eisner co to service its accounting and financial needs becker retained the zfh account when he left richard eisner co and formed becker co apart from their interaction at bell fishbach's relationship with becker consisted primarily of client referrals to becker and consultations with him on select client financial matters becker also prepared fishbach's federal_income_tax returns another partner at zfh jay hertan hertan oversaw the bookkeeping and general financial affairs of the firm becker interacted primarily with hertan regarding zfh's accounting and financial needs hertan had a business degree from indiana university a banking degree from northwestern university and a law degree from yale law school he became a member of zfh in before that he represented long island banks and was active in civic affairs his financial and banking related experience included work as an appraiser and mortgage related_services in hertan became a trustee and officer of a real_estate_investment_trust that operated out of an office adjacent to zfh's office hertan often suggested investments to the firm as an unwritten policy either all of the members of zfh would participate or the firm would not invest in the particular venture zfh invested primarily in real_estate development projects - - - - zfh acquired a 479638-percent interest in sab recovery for dollar_figure in and a 538461-percent interest in sab recycling for dollar_figure in without taking into consideration any sales commission rebates or advance royalty distributions as a general_partner of zfh fishbach is a second-tier owner of those interests fishbach testified that during and he was approximately a one-third partner in zfh as a result of fishbach's second-tier interests in sab recycling and sab recovery on their return fishbach and his wife patricia claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure respondent disallowed the fishbachs' claimed operating loss and credits related to fishbach's second-tier investments in sab recycling and sab recovery zfh also acquired an interest in sab recovery associates in but the record in docket no does not disclose the size of the interest or how much zfh paid for it the record indicates that sab recycling associates was the subject of a separate determination and proceedings and that a decision has since been entered with respect to that matter the additions to tax at issue in docket no stem solely from the fishbachs' second-tier interests in sab recovery and sab recycling the dollar_figure loss and dollar_figure in credits claimed by the fishbachs on their return is generally consistent with a one-third interest in zfh the form k-1 partner's share of income credits deductions etc issued by sab recycling for zfh reports an ordinary_loss in the amount of dollar_figure and a basis in new recovery_property the sentinel epe recyclers in the amount of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure applying the percent investment_tax_credit and business_energy_credit computations to dollar_figure yields a combined credit of dollar_figure big_number x big_number big_number x big_number the record does not permit more exact computations - - - - fishbach learned of the plastics recycling transactions from hertan hertan discussed the plastics recycling transactions with becker fishbach understood that hertan had seen the machines on a visit to pi in hyannis and that hertan and becker were exploring various aspects of the investment fishbach spent just a short amount of time flipping through the offering materials looking particularly to see if he recognized any of the people involved with the partnerships he did not see a sentinel epe recycler prior to investing other than speaking to hertan and becker fishbach did not independently investigate the plastics recycling transactions through zfh fishbach invested in sab recovery in and sab recycling in he did not monitor his plastics recycling investments or for that matter any investments made by the firm the fishbachs never made a profit in any year from their participation in the plastics recycling transactions neither of the fishbachs has any education or work experience in plastics and fishbach did not know whether hertan or becker had any education or experience in plastics charles fredericks jr and stephanie fredericks petitioners charles fredericks jr and stephanie fredericks the fredericks resided in new york new york when their petition was filed charles fredericks jr fredericks earned an undergraduate degree from princeton university and a law degree from harvard law school in after he was admitted to - - - - the new york state bar fredericks practiced law for about one year with his father a real_estate attorney in new york city he then pursued a very successful career in advertising beginning in approximately fredericks spent the first years of his advertising career at ogilvy mather and rose to executive vice president of that agency thereafter fredericks served as the president chief operating officer and as a director of an advertising agency in which he held a major amount of stock wells rich greene in addition to the foregoing from through the years in issue fredericks served as a director of product design and engineering pde a corporation located in minneapolis minnesota pde manufactures polyethylene and polystyrene closures for consumer packaged goods as well as all kinds of small plastic parts the president and principal_stockholder of pde during that time was a j porter porter a graduate of the university of minnesota and a licensed engineer fredericks explained that the closures and other plastic parts manufactured by pde are molded from raw material under hot presses during the mid to late 1970's in order to economize its purchases of raw material pde began recycling its scrap plastic scrap plastic was run through grinders--no other processing was necessary--and fed into another batch to be molded in october of fredericks sought to leave the employ of - - - - wells rich greene fredericks hired an attorney robert stephen cohen cohen to negotiate a settlement of his contract and cohen enlisted the assistance of becker the fredericks and cohen met with becker and they determined that his contract was worth between dollar_figure million and dollar_figure million cohen then negotiated a settlement package that had a present_value at that time of approximately dollar_figure under the terms of the settlement fredericks was to continue as a consultant to wells rich greene for a 4-year period at dollar_figure a year and thereafter he would receive dollar_figure a year for life cohen told fredericks that becker could give fredericks and his wife stephanie financial advice investment advice and tax_advice fredericks was familiar with one of becker's earlier investment ventures a physicians' leisure magazine in which fredericks had placed advertisements for clients he and becker entered into a retainer agreement for tax services becker co agreed to provide income_tax planning and tax_return preparation services for in addition to recommending tax-oriented investments the agreement provided becker co will perform an analysis of your past and present tax status in order to properly reflect on your current and future tax_shelter needs becker co will continually seek such tax sheltered investments which are appropriate for you and which make sense from an economic point of view robert steele steele of becker co handled the fredericks' account fredericks dealt with steele on a regular basis and met - - - - with becker for lunch or coffee every or months steele did not testify at the trial in docket no fredericks acquired a 076923-percent interest in sab recycling for dollar_figure in without taking into consideration any sales commission rebate or advance royalty distribution as a result of his investment in sab recycling on their return he and his wife stephanie claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure respondent disallowed the fredericks' claimed operating loss and credits related to his investment in sab recycling fredericks learned about the plastics recycling transactions and sab recycling from becker in becker had forwarded at least prospectuses to fredericks in early one of which was for sab recycling sab recycling was the only one of those investments that interested fredericks fredericks reviewed the sab recycling offering memorandum he did not understand most of the material outlining the structure of the leasing transactions fredericks claims he did not notice any conflicts of interest problems with f g corp 's evaluators or that becker would be receiving a general_partner fee at trial he could not recall reading that the projected losses and credits for the first year would exceed the amount of his investment after reviewing the offering memorandum fredericks - - - - telephoned porter to ask him whether he thought a polyethylene or polystyrene recycler was viable and he also called cohen and asked him if he would review the transaction fredericks understood from cohen that cohen had invested in at least one plastics recycling partnership in and that sab recycling was virtually the same he also understood that cohen thought it was a good deal with good tax advantages fredericks did not ask cohen if he had received any royalty distributions he did not consider cohen to be an engineer or an expert in plastics recycling according to fredericks porter thought a polyethylene or polystyrene recycler was economically viable depending upon the price of oil fredericks did not otherwise discuss plastics recycling with porter he did not inform porter of or ask for his opinion about the sentinel epe recycler or the plastics recycling transactions he did not send porter a copy of the offering memorandum he did not tell porter what machine he was investing in he did not describe the machine to porter he did not tell porter the price of the machine and he did not ask porter if there were any comparable machines already on the market porter and cohen did not testify at the trial in docket no fredericks next spoke to becker and steele about sab recycling he asked becker whether he had seen the machines and if they worked becker described his visit to pi and advised - - - - fredericks that he would be receiving commissions as general_partner which also was disclosed in the sab recycling offering memorandum fredericks discussed the impact the investment would have on his estimated_tax and matters of that nature with steele the two did not discuss the economics of the investment the fredericks do not have any education or experience in engineering or plastics recycling becker and steele never said that they were expert in engineering or plastics recycling and fredericks never thought they had expertise on these subjects fredericks did not ask becker on whom he relied in conducting his investigation or whether he consulted any independent experts unrelated to sab recycling the promoters or f g corp he did not ask becker if he had any conflict of interest fredericks did not ask becker how many machines would be placed by pi or if there were any similar recyclers already on the market the fredericks did not see a sentinel epe or eps recycler prior to their investment in sab recycling they did not know whether the machines were unique at the time of their investment the fredericks never made a profit in any year from their participation in sab recycling at trial becker was asked did you advise mr fredericks that you would be receiving commissions as a general_partner for this investment becker answered yes i did however becker did refund percent of fredericks' investment which represented the offeree representative fee - - - - opinion we have decided a large number of the plastics recycling group of cases the majority of these cases like the consolidated cases herein raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner tcmemo_1992_605 concerned other issues - - - - the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayers in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the partnership transactions in these consolidated cases was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional circumstances in farrell v commissioner supra we rejected taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and taxpayers previously had rejected settlement and elected to litigate the case see also baratelli v commissioner supra zenkel v commissioner supra - - - - relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investments in the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the underlying transactions in these consolidated cases and the sentinel epe recyclers considered in these cases are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the respective stipulations of settled issues filed shortly before trial the records plainly support respondent's determinations regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence in notices of deficiency respondent determined that each of - - - - petitioners was liable for the additions to tax for negligence under sec_6653 and for and in the case of the gollins under sec_6653 for and as well petitioners have the burden of proving that respondent's determinations of these additions to tax are erroneous rule a 79_tc_846 sec_6653 for and and sec_6653 for impose an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see in an amendment to the answer respondent asserted that the interest due from petitioner fishbach under sec_6653 was to be computed on an underpayment of dollar_figure instead of dollar_figure however by order dated date the burden_of_proof was placed on petitioners fishbach with respect to the negligence issues the shifting of the burden_of_proof in respect of sec_6653 was ordered as a sanction under rule c - - - - 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners argue that they were reasonable in claiming deductions and credits with respect to the partnerships they maintain that they reasonably expected an economic profit in light of the so-called oil crisis in the united_states in and and that they reasonably relied upon the offering materials and one or more qualified advisers petitioners each claim to have relied on becker in addition fishbach maintains that he also relied on hertan and fredericks contends that he also relied on steele cohen and porter the so-called oil crisis petitioners contend that they reasonably expected to make an economic profit from the partnership transactions because plastic is an oil derivative and the united_states was experiencing a so- called oil crisis during the years and in support of this argument petitioners cite 99_tc_132 affd sub nom 28_f3d_1024 10th cir and von scoyoc v commissioner tcmemo_1988_520 affd without published opinion 898_f2d_149 4th cir - - - - petitioners' assertion that they reasonably expected an economic profit from the partnership transactions is not credible petitioners did not seriously review the offering memoranda investigate the plastics recycling transactions or otherwise educate themselves in plastics recycling moreover testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery petitioners' failure seriously to learn about the partnership transactions undermines their contention that they reasonably expected an economic profit from them gollin was an experienced forensic accountant who described himself as very into investigation and potential scams and the like yet he did not ask to see sab reclamation's books_and_records nor did he see a sentinel epe recycler prior to investing also gollin knew there were no end-users committed to the transaction and he stipulated that he does not know whether sab reclamation had any assets fishbach was unsure if he had read the offering memoranda but speculated that he spent just a short amount of time perusing them and that he flipped through the risk factors asked if he reviewed the financial projections fishbach replied absolutely not fredericks did not understand most of the - - - - material in the sab recycling offering memorandum describing the structure of the transaction he testified that he was unaware that f g corp 's evaluators had any conflicts of interest that becker was the de_facto general_partner of sab recycling or that becker would be receiving a fee as such yet the offering memorandum disclosed becker's ownership of sab management the fees accruing to the general_partner and also explained that miller was the attorney for and a business_associate of burstein fredericks' discussion with porter who may have had some insight into plastics and or plastics recycling did not address the sentinel epe recycler or the plastics recycling transactions in light of petitioners' lack of knowledge about and perfunctory investigations of the partnership transactions we find their claim that they reasonably expected an economic profit from the partnerships unconvincing even taking into consideration the so- called oil crisis moreover petitioners did not explain how the so-called oil crisis provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics - - - - materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products furthermore during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on von scoyoc v commissioner supra is misplaced in von scoyoc the taxpayer purchased a sailboat for use in the charter business this court held that the taxpayer did not engage in the charter activity for profit but declined to sustain the negligence additions to tax the taxpayer had been motivated in part by a wall street journal article stating that sailboat prices had been appreciating for several years at the time this court noted that members of the boating industry attributed this to several factors one of which was the energy crisis of the early and mid-1970's in contrast the sentinel epe recyclers had no documented profit or appreciation history and the speculative influence of the so- called oil crisis was the primary if not only factor upon which petitioners purport to have based their profit hopes we consider von scoyoc v commissioner supra inapplicable under the facts of petitioners' cases herein petitioners' reliance on krause v commissioner supra is misplaced the facts in krause v commissioner supra are - - - - distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so-called oil crisis had a substantial bearing on petitioners' decisions to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question in addition the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor - - - - technology specifically one of the taxpayers in 99_tc_132 undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners were not experienced or educated in plastics recycling they did not independently investigate the sentinel recyclers or hire an expert in plastics to evaluate the partnership transactions we consider petitioners' arguments with respect to the krause case inapplicable petitioners' purported reliance on tax advisers petitioners maintain that they reasonably relied upon the advice of qualified advisers gollin contends that he reasonably relied on becker fredericks contends that he reasonably relied upon becker steele cohen and porter and fishbach contends that he reasonably relied upon hertan and becker the concept of negligence and the argument of reliance on an expert are highly fact intensive petitioners in these cases are very well educated professionals two are lawyers and the third is a forensic accountant these professionals ultimately relied upon an accountant to investigate the tax law and the underlying business circumstances of a proposed investment the success of - - - - which depended upon a purportedly technologically unique machine becker who is experienced in tax matters explains that he made an investigation within the limits of his resources and abilities and fully disclosed what he had done the question here is whether petitioners actually and reasonably relied on the accountant with respect to valuation problems requiring expertise in engineering and plastics technology or whether the accountant gave the tax_advice facilitated the transaction but did not make a full and independent investigation of the relevant business and technology and did clearly inform his clients of the limits of his knowledge and investigation of the transaction for reasons set forth below we believe the latter statement more accurately describes what happened here a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under sec_6653 and and the former sec_6653 if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer - - - - from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_ affd without published opinion 70_f3d_1279 9th cir see also stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 1oth cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business - - - - aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note b becker becker had no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so the only independent person having any connection with the plastics industry with whom becker spoke was canno a client of becker co canno was a part owner and the production - - - - manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire or pay him for any advice canno did not visit the pi plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the partnership transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic becker claims that during his visit he was told that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique instead several machines capable of densifying low density materials were already on the market other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss- condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years' worth--into the creation and production of the sentinel epe recycler when he - - - - asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston cape cod area and who had no expertise in engineering or plastics materials becker testified that he was allowed to see pi's internal accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact ulanoff's report did not contain any hard data to support his - - - - opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition ulanoff and burstein each owned an interest in more than one partnership that owned sentinel recyclers as part of the plastics recycling program becker explained at trial that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the records indicate that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers the offering memoranda for the partnership transactions warned that there was no established market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the time of the closing of the partnerships becker did not know who the end- users were or if there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did - - - - not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines the records in these cases do not indicate that any of petitioners or their advisers other than becker asked to see those journals for their own examination in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase becker had a financial interest in sab recovery sab recycling sab reclamation and the sab recycling partnerships generally he received fees in excess of dollar_figure with respect to the sab recycling partnerships more than dollar_figure of which was derived from sab recovery sab recycling and sab reclamation becker also received fees for investment advice from some individual investors including fredericks but not gollin or fishbach in addition becker co received fees from the sab recycling partnerships for preparing their partnership returns as becker himself testified potential investors could not have read the offering materials and been ignorant of the financial benefits accruing to him we find that petitioners' purported reliance on becker was not reasonable not in good_faith nor based upon full disclosure becker's expertise was in taxation not plastics materials or plastics recycling and his investigation and - - - - analysis of the plastics recycling transactions reflected this circumstance gollin knew that becker was not an engineer or expert in plastics materials or plastics recycling and fishbach and fredericks had no reason to believe otherwise becker testified that he was very careful not to mislead any of his clients regarding the particulars of his investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was reflected in the offering memoranda certainly becker recognized the nature of the tax benefits and given their education and professional experience petitioners should have recognized it as well yet neither petitioners nor becker verified the purported value of the sentinel epe recycler petitioners ultimately relied on becker and becker confirmed at trial that he relied on pi for the value of the sentinel epe recyclers investors as sophisticated as petitioners either learned or should have learned the source and shortcomings of becker's valuation information when he precisely disclosed what he had done to investigate or analyze the transaction - - - - gollin was a partner in an accounting firm and had nearly years' experience as a forensic accountant investigating potential scams and the like fishbach was a named partner in a law firm in which he had been practicing for nearly years and through which he had made a number of investments locally and nationally fredericks was the president and chief operating officer of a successful advertising agency and a board member of a plastics molding company that was recycling plastic scrap certainly petitioners possessed the resources and acumen properly to investigate the partnership transactions we hold that petitioners did not reasonably or in good_faith rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and economic viability of the partnership transactions becker never assumed such responsibility and he fully described the particulars of his investigation taking care not to mischaracterize it as due diligence in the end becker and petitioners relied on pi personnel for the value of the sentinel epe recyclers and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion becker did not have any education special qualifications or professional skills in plastics materials or plastics recycling - - - - a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 rogers v commissioner tcmemo_1990_619 see also grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 with respect to becker's advice in plastics recycling cases c hertan fishbach learned of the plastics recycling transactions from hertan his partner at zfh hertan oversaw the bookkeeping and general financial affairs of zfh he and fishbach lived near each other and carpooled in and out of manhattan with respect to the partnership transactions fishbach testified that hertan found an investment that he thought was of interest and that he mentioned visiting hyannis to look at some equipment asked if hertan gave him a report about what he found at hyannis fishbach replied - - - - well generally he would just you know talk about it we had sort of a balancing out process he would talk about something looked good and i would say great it was sort of implicit in our relationship at that time and the things we did that hertan would go about evaluating things fishbach knew that hertan had spoken to becker about the investment fishbach testified that he did not know if hertan had a background in plastics materials or plastics recycling and that hertan never told him that he was a genius at plastics fishbach had ample opportunity to question hertan about the plastics recycling transactions and the nature and extent of hertan's investigation but the record in this case indicates that he did not do so he never asked hertan if he had a background in plastics engineering or recycling fishbach believed that hertan had thoroughly reviewed the offering memoranda and he testified that he understood from hertan that pi seemed to have a real foothold in the marketplace the offering memoranda however warned that there was no established market for the recyclers fishbach testified that it was hard for him to say honestly that he knew all of the tax benefits associated with the partnerships yet the tax benefits flowing from sab recovery sab recycling and sab recovery associates were reported on the fishbachs' returns and attached forms k-1 which fishbach testified that he reviewed in toto fishbach testified that he did not review the financial projections set out in the offering memoranda that he did not check the - - - - prognosis for royalty distributions and that he did not monitor his investment in sab recovery apparently based upon an implicit understanding fishbach expected hertan to do those things yet it is not clear from the record in docket no how thoroughly hertan reviewed the offering memoranda and investigated the respective partnership transactions notwithstanding his purported ignorance of the performance of his investment in sab recovery and the tax benefits associated therewith fishbach invested in two more sab recycling partnerships in at the time fishbach invested in the respective sab recycling partnerships he had been practicing law for nearly years and was a named partner in a law firm with offices in manhattan and long island prior to he had invested in a number of ventures through the firm including the financing and development of properties construction of buildings shopping centers throughout the country and the construction of a television station with respect to the partnership transactions the essence of fishbach's testimony is that he left everything to hertan including monitoring the investments fishbach did not pursue with hertan any of the particulars of the plastics recycling transactions or hertan's purported investigation of them in light of his education and professional and investment experience we consider fishbach's - - - - claim of blind faith reliance on hertan to be unconvincing fishbach has not established that his purported reliance on hertan was reasonable in good_faith or based upon full disclosure d steele cohen and porter fredericks contends that in addition to relying on becker he also relied on steele cohen and porter neither steele cohen nor porter testified at trial steele was the accountant at becker co primarily responsible for handling the fredericks' account with respect to the plastics recycling transactions fredericks testified that he spoke to steele about what effect the investment would have on the fredericks' estimated_tax and things of that nature but he did not ask steele about the economics of the situation steele never represented to fredericks that he was an engineer or expert in plastics recycling other than the alleged explanation of the impact the investment would have on the fredericks' taxes there is nothing in the record suggesting the exact nature of the advice if any that fredericks received from steele about the plastics recycling transactions cohen is an attorney whom fredericks hired in october of to negotiate the settlement of an employment contract fredericks asked cohen whether he was familiar with the plastics recycling transactions and whether he could review the sab - - - - recycling offering memorandum from a legal standpoint he did not consider cohen to be an engineer or an expert in plastics recycling cohen indicated that he had invested in a plastics recycling transaction and he agreed to compare the two offering memoranda fredericks understood from cohen that the two transactions were virtually the same and that the investment offered good tax advantages he did not ask cohen whether he had received any royalties porter was a licensed engineer and the president and principal_stockholder of pde a plastics molding company for which fredericks was a director fredericks knew that pde had been recycling plastic scrap since the late 1970's after reviewing the sab recycling offering memorandum fredericks telephoned porter and asked him if there was any economic value in a machine that recycles polyethylene or one that recycles polystyrene according to fredericks porter believed that recycling was economically viable depending upon the price of oil fredericks did not inform or question porter about the plastics recycling transactions the sentinel epe recycler or any details of plastics recycling he did not tell porter what machine he was investing in he did not describe the machine to porter he did not tell porter the price of the machine he did not send porter a copy of the offering memorandum and he did not ask porter if there were any comparable machines already on the - - - - market on cross-examination fredericks summed up his conversation with porter as follows q so basically all you asked porter was whether recycling was a--a feasible--a feasible thing a feasible process a as i testified i asked him is a recycling machine a viable economic entity q okay but you didn't go into the specifics of this machine a i did not we hold that fredericks' purported reliance on steele cohen and porter was not reasonable not in good_faith nor based on full disclosure nothing in the record in docket no suggests the nature of the advice if any fredericks received from steele other than the monetary impact the investment would have on his taxes see patin v commissioner t c pincite fredericks did not consider cohen to be an engineer or an expert in plastics recycling essentially cohen told fredericks nothing more than that he had invested in a virtually identical tax-advantaged plastics recycling transaction a year before the two did not discuss anything of substance fredericks did not even ask cohen if he had received any royalty distributions fredericks' discussion with porter was similarly bereft of substantive advice the only thing fredericks asked - - - - porter was whether he believed a polyethylene or polystyrene recycler was economically viable they did not discuss the sentinel epe recycler the plastics recycling transactions or plastics recycling in general fredericks will not be relieved of the negligence additions to tax based upon his purported reliance on steele cohen and porter the private offering memoranda petitioners in very general terms maintain that they reasonably relied upon the offering memoranda and the tax opinion_letters appended thereto however petitioners' testimony and actions indicate that they did not give due consideration to all of the information set out in the offering memoranda and that they ultimately did not place a great deal of reliance if any on the representations therein the offering memoranda raised numerous caveats and warnings with respect to the partnerships including the substantial likelihood of audit by the irs and a likely challenge of the purported value of the recyclers the general partner's lack of experience in marketing recycling or similar equipment the lack of an established market for the recyclers and uncertainties regarding the market prices for virgin resin and the possibility that recycled pellets would not be as marketable as virgin pellets in addition the offering memoranda noted a number of conflicts of interest including miller's interest in f - - - - g corp and his representation of burstein pi and grant who was the sole shareholder of eci corp a careful consideration of the materials in the offering memoranda in these cases especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner tcmemo_1994_217 in each of these consolidated cases the projected tax benefits in the respective offering memoranda exceeded petitioners' respective investments according to the offering memoranda for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in excess of dollar_figure plus deductions in excess of dollar_figure specifically the projected investment tax_credits and deductions for the partnerships in the first year of the investment for each dollar_figure investor were as follows sab recovery sab recycling sab reclamation it be credits dollar_figure big_number big_number deductions dollar_figure big_number big_number as a result of gollin's gross dollar_figure investment in sab reclamation he and his wife harriet claimed an operating loss in the amount of dollar_figure and investment tax and business energy - - - - credits in the amount of dollar_figure for fredericks' gross dollar_figure investment in sab recycling he and his wife stephanie claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure on their return as a result of fishbach's one-third interest in zfh and zfh's gross dollar_figure investment in sab recovery in and gross dollar_figure investment in sab recycling in on their return fishbach and his wife patricia claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure the direct reductions in petitioners' federal_income_tax as a result of the investment tax_credits alone ranged from percent to percent of their cash investments not taking into consideration any rebated commissions or advance royalty paymentsdollar_figure therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the gollins claimed dollar_figure of the regular_investment_credit on their return and carried back the remainder dollar_figure to an additional dollar_figure in regular investment credits was claimed on their amended return with respect to the business energy credits the gollins carried back dollar_figure to and dollar_figure to although the record in docket no does not disclose the amounts of fishbach's second-tier interests the projected investment tax and business energy credits for sab recovery and sab recycling for the first year of the investment dollar_figure i sec_165 percent of the corresponding projected investment amount dollar_figure - - - - the beginning petitioners gollin fishbach and fredericks never had any money in the partnership transactions in view of the disproportionately large tax benefits claimed on petitioners' federal_income_tax returns relative to the dollar amounts invested further investigation of the partnership transactions clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true mccrary v commissioner t c pincite a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir is misplaced in osterhout we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners thereindollar_figure the court_of_appeals for the ninth osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein continued - - - - circuit reversed our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials in the present cases however petitioners have not shown that they placed substantial reliance upon the tax opinion letter attached to the offering memoranda moreover the offering memoranda for the partnerships herein warned prospective investors that the accompanying tax opinion_letters were not in final form and were prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the partnerships the tax opinion_letters accompanying the sab recovery sab recycling and sab reclamation offering memoranda were addressed solely to the general_partner and began with the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with an investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' and their tax advisors in making their own analysis and continued agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers - - - - not to permit any prospective investor to rely upon our advice in this matter emphasis added accordingly the tax opinion_letters expressly indicate that prospective investors such as petitioners were not to rely upon the tax opinion letter see collins v commissioner f 2d pincite the limited technical opinion of tax counsel expressed in these letters was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler's having a value of dollar_figure in support of this position petitioners in docket nos and submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola - - - - concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so counsel for petitioners in docket nos and obtained copies of these reports and urge that they support the reasonableness of the values reported on the gollins' and fishbachs' returns not surprisingly counsel in those cases did not call carmagnola to testify but preferred instead to rely - - - - solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners gollin and fishbach are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners cite a number of cases in support of their positions but primarily rely on 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 climenhage v commissioner tcmemo_1993_223 reile v commissioner tcmemo_1992_488 davis v commissioner tcmemo_1989_607 chellappan v commissioner tcmemo_1988_208 mollen v united_states aftr 2d ustc par big_number d ariz this court declined to sustain the negligence additions to tax in the reile and davis cases for reasons inapposite to the facts herein in the davis case the taxpayers reasonably relied upon a trusted and long-term adviser who was independent of the - - - - investment venture and the offering materials reviewed by the taxpayers did not reflect that the principals in the venture lacked experience in the pertinent line_of_business in the reile case the taxpayers a married couple had only one year of college between them and characterized themselves as financial dummies in contrast to those cases petitioners herein are well educated and experienced professionals becker and steele were not independent of the sab recycling partnerships and becker disclosed the limitations of his investigation cohen was not a long-term adviser to fredericks and there is no evidence that he had any expertise with respect to the plastics recycling transaction porter did not advise fredericks specifically with respect to the sentinel epe recycler or the plastics recycling transactions in addition the offering memoranda warned that the partnerships had no prior operating history and that the general_partner had no prior experience in marketing recycling or similar equipment accordingly petitioners' reliance on the reile and davis cases is misplaced in mollen v united_states supra the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in - - - - the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id pincite7 ustc par big_number at big_number see zfass v commissioner tcmemo_1996_167 neither petitioners nor becker had any formal education expertise or experience in plastics recycling neither cohen steele nor hertan ever represented that he was expert in plastics recycling and fredericks and fishbach had no reason to believe otherwise the records indicate that none of petitioners or their purported advisers had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable although fredericks served on the board_of a plastics molding company there is no showing in docket no that this gave him special insight into plastics recycling moreover when he purportedly spoke to porter about a polyethylene or polystyrene recycler he sought no advice - - - - specifically about the plastics recycling transactions or the sentinel epe recycler similarly becker purportedly discussed the transactions with canno who apparently was familiar with the plastics industry but canno was not hired by becker to investigate pi and the sentinel epe recycler never saw a sentinel epe recycler and never prepared any kind of formal written analysis of the venture becker and petitioners relied upon representations by insiders to the plastics recycling transactions and neither he nor petitioners hired any independent experts in the field of plastic materials or plastics recycling accordingly we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases in climenhage the taxpayers incorrectly excluded from gross_income damages awarded to them in a breach of contract suit we rejected imposition of the negligence addition_to_tax because the taxpayers reasonably followed the tax_advice of the attorney who brought their suit unlike petitioners' cases the adviser in the climenhage case was aware of all of the relevant facts and his advice pertained to a matter within his area of expertise interpretation of the law accordingly petitioners' reliance on climenhage v commissioner supra is misplaced in chellappan v commissioner supra the taxpayers invested in a fraudulent equipment_leasing tax_shelter although the - - - - subject machines--modified copiers--performed adequately on a demonstration basis prolonged use was mechanically impracticable under the somewhat unique circumstances of that case we found no basis for the negligence addition_to_tax the taxpayers had seen the equipment demonstrated and had no reason to suspect that the scheme was fraudulent they and their accountant adviser were in general aware of the cost of ordinary office copy machine equipment and the modified machines were not priced disproportionately higher than first class copy machine equipment at the behest of one of the taxpayers a securities broker contacted an irs representative and was told that he saw no problem with the investment also a revenue_agent told the accountant that the venture sounded good and that he might be interested in investing himself and at least some of the taxpayers were told that the irs had looked at the shelter and found it legitimate in addition the accountant or his son told the taxpayers that the machine was unique and had been patented in contrast the sentinel epe recycler was priced disproportionately higher than other plastics recycling machines on the market a fact that should not have eluded a serious investigation by petitioners or their purported advisersdollar_figure none the fredericks stipulated that information published prior to the plastics recycling transactions indicated that several machines capable of densifying low density materials were already on the market - - - - of petitioners saw a sentinel epe recycler prior to investing in the partnerships not only were petitioners not under the impression that the irs had informally approved of the plastics recycling transactions but the offering memoranda expressly warned of a substantial likelihood of audit and that the purchase_price of the recyclers would probably be challenged by the irs as being in excess of fair_market_value in addition even though pi had obtained patents prior to the plastics recycling transactions pi actually claimed that it had never obtained patents on any of its machines the facts of petitioners' cases are distinctly different from those in chellappan v commissioner tcmemo_1988_208 and we consider it inapplicable under the circumstances of petitioners' cases petitioners also rely on two recent decisions by the court_of_appeals for the fifth circuit that reversed this court's imposition of the negligence additions to tax in a pair of non- plastics recycling cases 71_f3d_515 5th cir and 66_f3d_729 5th cir the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts - - - - of appeals have affirmed decisions of the tax_court imposing negligence additions to tax see chakales v commissioner tcmemo_1994_408 reliance on long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir 89_tc_849 reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions affd 904_f2d_1011 5th cir affd 501_us_868 here we have found that none of the advisers consulted by petitioners possessed sufficient knowledge of the plastics recycling business to render a competent opiniondollar_figure this circumstance has been deemed relevant by the court_of_appeals for the second circuit the court to which appeal in these cases lies see david v commissioner f 3d pincite taxpayers' reliance on expert fredericks purports to have spoken to porter a licensed engineer and the president of a plastics molding company that at the time was recycling plastic however porter did not testify at trial and fredericks did not establish the extent of porter's expertise in plastics recycling if any moreover when fredericks spoke with porter by telephone they did not discuss the plastics recycling transactions or the sentinel epe recyclers - - - - advice not reasonable where expert lacks knowledge of business in which taxpayers invested goldman v commissioner f 3d pincite same accordingly we shall not relieve petitioners of the negligence additions to tax based upon the court_of_appeals for the fifth circuit's decisions in the durrett and chamberlain casesdollar_figure conclusion as to negligence under the circumstances of these cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their federal_income_tax returns we hold that petitioners did not reasonably rely upon the offering memoranda their purported advisers or in good_faith investigate the underlying viability financial structure and economics of the partnership transactions we are unconvinced by the claim of these experienced and highly sophisticated able and successful professionals that they reasonably failed to inquire about their investments and simply relied on the offering circulars and their purported advisers despite warnings in the offering circulars and explanations by becker about the limitations of his investigation in each case other cases cited by petitioners are inapplicable and distinguishable for the following general nonexclusive reasons they involve far less sophisticated if not unsophisticated taxpayers the reasonableness of the respective taxpayers' reliance on expert advice was established in those cases on grounds that do not exist here and the advice given was within the adviser's area of expertise - - - - these taxpayers knew or should have known better we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 for the taxable years at issue respondent is sustained on this issue b section 6659--valuation overstatement in notices of deficiency respondent determined that petitioners gollin and fredericks were liable for the sec_6659 addition_to_tax on the portion of their respective underpayments attributable to valuation_overstatement in a stipulation of settled issues the fredericks conceded the sec_6659 addition_to_tax on the portion of their underpayment attributable to the disallowance of the investment tax and business energy credits claimed as a result of their participation in the plastics recycling program petitioners gollin have the burden of proving that respondent's determination of the sec_6659 addition_to_tax in their case is erroneous rule a luman v commissioner t c pincite in an amendment to answer respondent asserted that petitioners fishbach were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement because the sec_6659 addition_to_tax was raised for the first time in the amendment to answer the burden_of_proof is shifted to respondent rule a 103_tc_170 for convenience in - - - - this subsection hereafter references to petitioners shall be limited to petitioners gollin and fishbach a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 additions to tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to the partnerships petitioners contend that sec_6659 does not apply in their cases for the following three reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concessions of the - - - - claimed tax benefits precludes imposition of the sec_6659 additions to tax and respondent erroneously failed to waive the sec_6659 addition_to_tax we reject each of these arguments for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_ affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 - - - - petitioners argue that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to petitioners the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiencies petitioners cite the following cases to support this argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra todd v commissioner supra petitioners' argument rests on the mistaken premise that our holding herein that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance - - - - petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayer's valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in these cases is the ground for our holding herein that the partnership transactions lacked economic_substance moreover a virtually identical argument was recently rejected in gilman v commissioner supra by the court_of_appeals for the second circuit the court to which appeal in these cases lie see 54_tc_742 affd 445_f2d_985 1oth cir in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra - - - - argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' id pincite quoting 876_f2d_616 8th cir affg t c memo see also 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on 893_f2d_225 9th cir 862_f2d_540 5th cir and 92_tc_827 is misplaced in those cases in contrast to the consolidated cases herein it was found that a valuation_overstatement did not - - - - contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the ground on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite the cases of petitioners fishbach and gollin present just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the partnership transactions lacked economic substancedollar_figure to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement concession of the deficiency - - - - petitioners argue that their concessions of the deficiencies preclude imposition of the sec_6659 additions to tax petitioners contend that their concessions render any inquiry into the grounds for such deficiencies moot absent such inquiry petitioners argue that it cannot be known if their underpayments were attributable to a valuation_overstatement or other discrepancy without a finding that a valuation_overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon heasley v commissioner supra and mccrary v commissioner supra petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of - - - - tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed investment tax_credits and other tax benefits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding - - - - percent was an integral part of our findings in provizer v commissioner supra that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners' reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded their claimed tax benefits and the sec_6659 additions to tax were held inapplicable however the concessions of the claimed tax benefits in and of themselves did not preclude imposition of the sec_6659 additions to tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriatedollar_figure we held in provizer v commissioner supra that each petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 - - - - sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluations of the recyclers was the only reason for the disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise her discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 additions to tax until well after the trials of these cases the gollins made their request more than months after the trial of their case and the fishbachs made their request more than months after the trial of their case we are reluctant to find that respondent abused her discretion in these cases when she was not timely requested to exercise it and there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request waivers but instead we have considered the issue on its merits petitioners urge that they relied on the respective offering materials and becker in deciding on the valuation claimed on their tax returns fishbach maintains that he relied on hertan as well petitioners contend that such reliance was reasonable and therefore that respondent should have waived the sec_6659 additions to taxdollar_figure however as we explained above in finding petitioners in their posttrial brief the gollins referenced the reports prepared by carmagnola in support of the reasonableness of the claimed valuation for reasons discussed supra we consider the continued - - - - liable for the negligence additions to tax petitioners' purported reliance on the offering materials and their advisers was not reasonable the offering materials for the partnerships contained numerous warnings and caveats including the likelihood that the value placed on the recyclers would be challenged by the irs as being in excess of fair_market_value at trial fishbach was unsure if he had read the offering memoranda and speculated that he spent just a short amount of time perusing them and that he flipped through the risk factors neither fishbach nor gollin sought to resolve the numerous issues raised in the offering memoranda becker possessed no special qualifications or professional skills in the recycling or plastics industries and petitioners had no reason to believe otherwise although fishbach claims that he did not know whether hertan had any education or experience in plastics recycling nothing in hertan's background would indicate such qualifications and fishbach conceded that hertan never said he had such education or experience despite these obvious limitations becker hertan and petitioners never hired or consulted any plastics engineering or technical experts with respect to the plastics recycling transactions becker continued reports prepared by carmagnola to be unreliable and of no consequence - - - - spoke with canno who apparently had some knowledge of the plastics industry but the substance of canno's purported comments is doubtful and he had only minimal information about the transaction at trial becker confirmed that in the end he relied exclusively on pi its personnel and the offering materials as to the value and purported uniqueness of the machines hertan similarly relied on pi personnel and the offering materials in addition to becker in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman the court_of_appeals for the tenth circuit held that the commissioner had abused her discretion for not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in these cases particularly with respect to valuation petitioners relied upon advice that was outside the - - - - scope of expertise and experience of their advisers consequently we consider petitioners' reliance on the mauerman case inappropriate we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent could find that petitioners' respective reliance on the offering materials becker and hertan was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law long after the trials of these cases petitioners gollin and fishbach each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners gollin and fishbach also lodged with the court motions for decision ordering relief from the additions to tax for negligence and from the increased rate of interest - - - - with attachments and memoranda in support of such motions respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda petitioners gollin and fishbach argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in docket nos and each of which was styled miller v commissioner see farrell v commissioner tcmemo_1996_295 denying a motion similar to petitioners' motions see also grelsamer v commissioner tcmemo_1996_399 and zenkel v commissioner tcmemo_1996_398 for convenience in this subsection hereafter references to petitioners shall be limited to petitioners gollin and fishbach counsel for petitioners seek to raise a new issue long after the trials in these cases resolution of such issue might well require new trials such further trials would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in these cases petitioners' motions for leave are not well founded farrell v commissioner supra - - - - even if petitioners' motions for leave were granted the arguments set forth in each of petitioners' motions for decision and attached memoranda lodged with this court are invalid and such motions would be denied therefore and for reasons set forth in more detail below petitioners' motions for leave shall be denied some of our discussion of background and circumstances underlying petitioners' motions is drawn from documents submitted by the parties and findings of this court in two earlier decisions see estate of satin v commissioner tcmemo_1994_ fisher v commissioner tcmemo_1994_434 such matters are not disputed by the parties we discuss the background matters for the sake of completeness as we have noted granting petitioners' motions for leave would require further proceedings the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases provizer v commissioner tcmemo_1992_177 and the two miller cases we held in the estate of satin and fisher cases that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure - - - - in or about february of a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all yearsdollar_figure petitioners assert that the plastics recycling project settlement offer was extended to them but they do not in each of their motions for decision petitioners state after the lead counsel for taxpayers and respondent had agreed upon the designation of the lead cases respondent's counsel prepared piggyback agreements and offered them to counsel for the taxpayers in this case and to other taxpayers emphasis added although the records do not include a settlement offer to petitioners petitioners have attached to their motions for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case and respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer - - - - claim to have accepted the offer timely so they effectively rejected itdollar_figure in date the miller cases were disposed of by settlement agreement between the taxpayers and respondentdollar_figure this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the additions to tax under the provisions of sec_6661 and sec_6653 the increased interest under sec_6621 premised in each of their motions for decision petitioners state respondent formulated a standard settlement position which was extended to all taxpayers having docketed or non-docketed cases in the plastics recycling group including petitioner emphasis added in docket no respondent attached to her objection to petitioners' motion for leave a copy of an appeals transmittal_memorandum and supporting statement dated date which relates that the gollins were offered and rejected the offer the gollins have not disputed the accuracy of its contents in docket no respondent attached to her objection to petitioners' motion for leave a copy of a letter dated date extending the offer to petitioners fishbach in another plastics recycling case docket no also attached to respondent's objection is a copy of the fishbachs' reply letter which rejected the offer but stated their desire to stipulate to be bound to the test cases respondent states in her objection that docket no is among the cases in which she made administrative abatements of the negligence additions to tax and increased interest see farrell v commissioner tcmemo_1996_295 the fishbachs have not disputed the accuracy of the copies of the settlement offer in docket no their reply letter or respondent's subsequent abatements in that case although it is not otherwise a part of the record in the gollin and fishbach cases respondent attached copies of the miller closing_agreement and disclosure waiver to her objections to petitioners' motion for leave and petitioners do not dispute the accuracy of the document - - - - solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner supra fisher v commissioner supra petitioners argue that they are similarly situated to the taxpayer in the miller cases and that in accordance with the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in those cases in effect petitioners seek to resurrect the piggyback_agreement offer and or the settlement offer they previously failed to accept petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurter j concurring see 748_f2d_1465 11th cir affg 575_fsupp_508 n d ga 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling project their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payments prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their cases liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions in miller recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners surely if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include - - - - such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing in the records in the present cases or in the court's opinions in estate of satin v commissioner tcmemo_1994_435 or fisher v commissioner tcmemo_1994_ or in any of the material submitted to us in these cases that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their cases petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also did not enter into a settlement offer made to them prior to trial of a test case in contrast prior to trial miller negotiated for himself and accepted an offer that was essentially the same as the plastics recycling project settlement offer that - - - - petitioners failed to accept prior to trial accordingly petitioners' motions are not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 in order to reflect the foregoing an appropriate order will be issued denying petitioners' motions and decisions will be entered under rule
